PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-9 & 11-27 are considered allowable since when reading the claims in light of the 

specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 

1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in 

combination disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1   “ … store an input data set and a 

plurality of data structures, each of the plurality of data structures including data represent-

tative of a neural network; and a processor configured to execute a recursive search, where-

in executing the recursive search comprises, during a first iteration: determining a trainable 

data structure based on modification of one or more data structures of the plurality of data 

structures; and providing the trainable data structure to an optimization trainer, the optimi-

zation trainer configured to: train the trainable data structure based on a portion of the input 

data set to generate a trained data structure, wherein the optimization trainer is configured 

to update connection weights of the trainable data structure without updating a topology or 

activation functions of the trainable data structure; and provide the trained data structure as 

input to a second iteration of the recursive search, the second iteration subsequent to the first 

iteration.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 5  “ … a trainable model to provide to 

an optimization trainer, the trainable model determined based on modification of one or more 

models of a plurality of models, the plurality of models generated based on a genetic algori-

thm and corresponding to a first epoch of the genetic algorithm, wherein each of the plurality 

of models includes data representative of a neural network; providing the trainable model to 

the optimization trainer, wherein the optimization trainer is configured to update connection 

weights of the trainable model without updating a topology or activation functions of the 

trainable model; and adding a trained model, output by the optimization trainer based on the 

trainable model, as input to a second epoch of the genetic algorithm, the second epoch sub-

sequent to the first epoch.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 18  “ … determining a trainable model 

to provide to a trainer, the trainable model determined based on modification of one or more 

models of a plurality of models, the plurality of models generated based on a genetic algo-

rithm and corresponding to a first epoch of the genetic algorithm, wherein each of the plu-

rality of models includes data representative of a neural network; providing the trainable mo-

del to the trainer, wherein the trainer is configured to update connection weights of the train-

able model without updating a topology or activation functions of the trainable model; and 

adding a trained model, output by the trainer based on the trainable model, as input to a se-

cond epoch of the genetic algorithm, the second epoch subsequent to the first epoch.73 SAS 100016US Attorney Docket No.: 094926-1044641”





of data structures, each of the plurality of data structures including data representative of a 

neural network; and a processor configured to execute a recursive search, wherein executing 

the recursive search comprises, during a first iteration: determining a trainable data structure 

based on modification of one or more data structures of the plurality of data structures, where-

in each of the plurality of data structures includes at least one output node configured to gene-

rate an output value corresponding to a field of the input data set associated with the recursive 

search, and wherein a fitness value of a particular data structure is based at least partially on 

a comparison of the output value and the field of the input data set; and providing the trainable 

data structure to an optimization trainer, the optimization trainer configured to: train the train-

able data structure based on a portion of the input data set to generate a trained data structure; 

and provide the trained data structure as input to a second iteration of the recursive search, the 

second iteration subsequent to the first iteration.73 SAS 100016US Attorney Docket No.: 094926-1044641”

7.	The limitations recited in independent claim 22  “… a trainable model to provide to an 

optimization trainer, the trainable model determined based on modification of one or more mo-

dels of a plurality of models, the plurality of models generated based on a genetic algorithm and 

corresponding to a first epoch of the genetic algorithm, wherein each of the plurality of models 

includes data representative of a neural network, wherein each of the plurality of models includes 

at least one output node configured to generate an output value corresponding to a field of an 

input data set associated with the genetic algorithm, and wherein a fitness value of a particular 

model is based at least partially on a comparison of the output value and the field of the input 

data set; Page 6 of 11U.S. App. No.: 15/663,488Atty. Dkt. No.: 4058-OOO1C1 providing the trainable model to the optimization trainer; and adding a trained model, 

output by the optimization trainer based on the trainable model, as input to a second epoch of the 

genetic algorithm, the second epoch subsequent to the first epoch.73 SAS 100016US Attorney Docket No.: 094926-1044641”

8.	The limitations recited in independent claim 24  “…  a trainable model to provide to a 

trainer, the trainable model determined based on modification of one or more models of a plu-

rality of models, the plurality of models generated based on a genetic algorithm and correspond-

ing to a first epoch of the genetic algorithm, wherein each of the plurality of models includes da-

ta representative of a neural network, wherein each of the plurality of models includes at least 

one output node configured to generate an output value corresponding to a field of an input da-

ta set associated with the genetic algorithm, and wherein a fitness value of a particular model 

is based at least partially on a comparison of the output value and the field of the input data set; 

providing the trainable model to the trainer; and adding a trained model, output by the trainer 

based on the trainable model, as input to a second epoch of the genetic algorithm, the second 

epoch subsequent to the first epoch.73 SAS 100016US Attorney Docket No.: 094926-1044641”

9.	The limitations recited in independent claim 25  “… store an input data set and a plural-

ity of data structures, each of the plurality of data structures including data representative of a 

neural network; and a processor configured to execute a recursive search, wherein executing the 

recursive search comprises, during a first iteration: Page 7 of 11U.S. App. No.: 15/663,488Atty. Dkt. No.: 4058-OOO1C1 grouping the data structures of the plurality 

of data structure into species based on genetic distance between the data structures; determining 

a species fitness value of each of the species; selectively removing one or more species from the 

recursive search responsive to determining that the one or more species satisfy a stagnation crite-

rion; determining one or more elite species based on their respective species fitness values; iden-


tifying elite members of each elite species; generating an output population to be input into a se-

cond iteration of the recursive search, wherein the output population includes each of the elite 

members, and at least one of a first model generated based on intra-species reproduction or a se-

cond model generated based on inter-species reproduction; determining a trainable data structure 

based on modification of one or more data structures of the plurality of data structures; and pro-

viding the trainable data structure to an optimization trainer, the optimization trainer configured 

to: train the trainable data structure based on a portion of the input data set to generate a trained 

data structure; and adding the trained data structure to the output population.73 SAS 100016US Attorney Docket No.: 094926-1044641”

10.	The limitations recited in independent claim 26  “… a trainable model to provide to an 

optimization trainer, the trainable model determined based on modification of one or more mo-

dels of a plurality of models, the plurality of models generated based on a genetic algorithm and 

corresponding to a first epoch of the genetic algorithm, wherein each of the plurality of models 

includes data representative of a neural network; providing the trainable model to the optimiza-

tion trainer; obtaining, from the optimization trainer, a trained model based on the trainable mo-

del; grouping the models of the plurality of models into species based on genetic distance be-

tween the models; Page 8 of 11U.S. App. No.: 15/663,488Atty. Dkt. No.: 4058-OOO1C1 determining a species fitness value of each of the species; selectively remov-

ing one or more species from the genetic algorithm responsive to determining that the one or 

more species satisfy a stagnation criterion; determining one or more elite species based on their 

respective species fitness values; identifying elite members of each elite species; and generating 

an output population to be input into a second epoch of the genetic algorithm, wherein the output 

population includes the trained model, each of the elite members, and at least one of a first model 


generated based on intra-species reproduction or a second model generated based on inter-

species reproduction.73 SAS 100016US Attorney Docket No.: 094926-1044641”

11.	The limitations recited in independent claim 27  “… a trainable model to provide to an 

optimization trainer, the trainable model determined based on modification of one or more mo-

dels of a plurality of models, the plurality of models generated based on a genetic algorithm and 

corresponding to a first epoch of the genetic algorithm, wherein each of the plurality of models 

includes data representative of a neural network; providing the trainable model to the optimiza-

tion trainer; obtaining, from the optimization trainer, a trained model based on the trainable mo-

del; grouping the models of the plurality of models into species based on genetic distance be-

tween the models; determining a species fitness value of each of the species; selectively remov-

ing one or more species from the genetic algorithm responsive to determining that the one or 

more species satisfy a stagnation criterion; determining one or more elite species based on their 

respective species fitness values; identifying elite members of each elite species; and generating 

an output population to be input into a second epoch of the genetic algorithm, wherein the output 

population includes the trained model, each of the elite members, and at least one of a first model 

generated based on intra-species reproduction or a second model generated based on inter-

species reproduction.73 SAS 100016US Attorney Docket No.: 094926-1044641”                                                                 
12.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the de- 

pendent claims are allowed as they depend upon an allowable independent claim.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of

the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission 

should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”

                                  Correspondence Information

14.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Tuesday, March 2, 2021
              MBH
                                                                                 /MICHAEL B HOLMES/                                                                           Primary Examiner, Art Unit 2126